DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a regular, non-provisional application with no claim of priority.
	The IDS of February 4, 2021 has been considered.
	Claims 1 – 20 are pending and examined as follows:  
			
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is a system claim that recites various computer components, such as a server and a processor, and therefore falls into the category of machine/manufacture.”    Claim 7 is a method claim and therefore falls into the statutory category of a process.  Claim 14 is a non-transitory CRM Claim and therefore falls into the category of machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
 “access historical payment transaction data from a transaction database to train the one or more machine learning (ML) models of the Al platform to predict future recurring transactions from the historical payment transaction data;”  

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of using machine learning models to predict attributes about future transactions.  
Furthermore, the mere nominal recitation of questionable computerized terms - such as “model” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A system, comprising: an artificial intelligence (Al) platform including one or more machine learning (ML) models; 
one or more server computers each having a processor coupled to a memory and in communication with the Al platform; and one or more software components executed by the one or more server computers
receive an authorization request in substantially real-time from an acquirer for a payment transaction between a cardholder and a merchant made using a payment device of the cardholder; 
process and route the authorization request with additional transaction details to the issuer, 
receive an authorization response; 
responsive to determining that the cardholder and the issuer are registered, input payment transaction data from the authorization request into the one or more ML models to predict whether the payment transaction comprises a recurring payment transaction
determining a predicted date of a next recurring payment transaction or whether an amount of the next recurring payment transaction has changed;
initiate an application programming interface (API) call to the issuer with transaction attributes regarding the next recurring payment transaction prior to the predicted date of the next recurring payment transaction so that the issuer can send an alert message directly to the cardholder 
enable the cardholder to verify the next recurring payment transaction, to indicate that the next recurring payment transaction is unauthorized or fraudulent, 
advise the cardholder that an account associated with the payment device has insufficient funds to support the next recurring payment.
No additional computer component – except for a “server” and a “processor” - is mentioned in these limitations.  The few computerized components are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common transaction processes.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – predicting recurring payments  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of predicting other attributes about the next recurring payment.
Claim 3 merely recites the abstract concept of transaction attributes.
Claim 4 merely recites the abstract concept of financial recommendations.  
Claim 5 merely recites the abstract concept of anomalies in transactions.
Claim 6 merely recites the abstract concept of alerts to a consumer.  
Claims 7 - 20 are virtually identical or analogous variations to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2022/0044261 to Jumper et al. (hereinafter “Jumper”) in view  of U.S. Patent Publication No. 2017/0148020 to Vienravee et al. (hereinafter “Vienravee”) 
.
	
	The Jumper reference is in the same field of endeavor as the claimed invention – using machine learning to predict recurring transactions.  The title of this reference is:  Technique to aggregate merchant level information for use in a supervised learning model to detect recurring trends in consumer transactions
The Abstract reads as follows:
	“.A method is disclosed, comprising: aggregating a plurality of sets of transactions, each set of transactions comprising transactions related to an account-merchant pairing; determining variables characterizing a recurrence period based on transaction dates of the transactions in the each set; predicting the recurrence period for a transaction related to the account-merchant pairing for each customer of the plurality of customers; aggregating another set of transactions between the plurality of customers and the merchant; evaluating a distribution of the recurrence period for each customer within range of a distant point; and based on the evaluation of the distribution of the recurrence period for each customer, generating a probability of the merchant having a recurrent transaction with the customer. The account-merchant pairing may comprise a customer account and a merchant of a plurality of customers and merchants. Another set of transactions may comprise transactions in the plurality of sets of transactions.”  (emphasis added) 
	 
	Furthermore, Jumper addresses the same problem as the claimed invention – predicting the date of the next recurring transactions and providing various attributes or characteristics about the payment.
	Accordingly, as noted at [0003], the consumer can be “warned” ahead of time of an upcoming payment so that various actions can be planned and taken:
	“[0003] In recent years a huge portion of merchant-customer transactions have been performed using either a credit or debit card issued by a financial institution such as a bank. Even most payments to service providers, such as electricity, gas, TV, cable, are also made using a credit or debit card or via direct debit from the customer's bank account. Many different kind of premium services are offered on subscription basis. If a customer to these services makes a payment using a credit or debit card, a large volume of transactional data is available. One interesting feature than can be identified from analysis of this large volume of transactional data is a recurring relationship of merchants with their customers. An identification of a merchant's recurring relationship can help merchant and customers equally. Based on identification of a merchant's recurring relationship with its customer, the customer can be warned ahead of time for the upcoming payment(s).”  (emphasis added) 

	Thus, the following teaching is particularly salient:
	“[0011] In another embodiment, a system is disclosed. The system may include a memory for storing instructions, and a processor that is communicatively coupled to the memory. The processor may be configured to execute the stored instructions that may cause the processor to aggregate one or more sets of transactions, where each set of transactions may include transactions related to an account-merchant pairing. The processor may also be configured to determine variables characterizing a recurrence period based on transaction dates of the transactions in the each set, and predict the recurrence period for a transaction related to the account-merchant pairing for each customer of one or more customers. The processor may be configured to aggregate another set of transactions between one or more customers and the merchant, and evaluate a distribution of the recurrence period for each customer from a distant point. Based on the evaluation of the distribution of the recurrence period for each customer, the processor may be configured to generate a probability and a recurrence period of the merchant having a recurrent relationship with the customer. The account-merchant pairing may include an account of a customer of one or more customers and a merchant of one or more merchants. The another set of transactions may include transactions in one or more sets of transactions. The processor may also be configured to split each set of the transactions into a first subset of transactions that may be used to determine input features, and a second subset of transactions that may be used to build target label variables. The transactions may be split based on a split date. Accordingly, the first subset of transactions, occurring prior to the split date, may be used as a training subset. And, the second subset of transactions, occurring after the split date, may be used as a testing subset.”  (emphasis added) 

	Thus, it is clear that Jumper teaches the use of a machine learning model – trained on historical transaction data – to predict the dates of recurring payments, as illustrated in Fig. 3:


    PNG
    media_image1.png
    571
    967
    media_image1.png
    Greyscale



	Furthermore, based on the machine learning model of Jumper, various characteristics of the recurring transactions can be predicted:

	“[0047] Aggregation Pipeline, may start with determining the account-merchant features/variables. An output of the Merchant Aggregation Pipeline may be used as an input to the Model Training Pipeline and the Model Scoring/Evaluation Pipeline. The Merchant Aggregation Pipeline may determine features based on the account-merchant feature results from a complete transactional data set related to a particular account and merchant pair. Utilizing a complete transactional data set increases the accuracy of the analysis since it provides all available information associated with the merchants. In accordance with some embodiments, a subset of the complete transaction data set may be utilized such as transactions from a particular time period within the complete transactional data set. An example of the particular time period may be a more recent time period, which would bias the analysis toward the more recent past. The output of the Merchant Aggregation Pipeline may be a table with a row for each merchant present in the transactions and columns corresponding to various merchant aggregate features.”  (emphasis added) 

	
	Accordingly, with regard to Claim 1, as outlined above, Jumper teaches:
1. A system, comprising: an artificial intelligence (Al) platform including one or more machine learning (ML) models; one or more server computers each having a processor coupled to a memory and in communication with the Al platform; and  (See at least [0011] reproduced above, as well as Figs. 1 and 5.)

one or more software components executed by the one or more server computers that are configured to: access historical payment transaction data from a transaction database to train the one or more machine learning (ML) models of the Al platform to predict future recurring transactions from the historical payment transaction data;  (See at least [0007].)

receive an authorization request in substantially real-time from an acquirer for a payment transaction between a cardholder and a merchant made using a payment device of the cardholder;  (See at least [0003], wherein a person of ordinary skill in the art would readily understand that the credit card payment transactions that are analyzed require authorization from an issuer of the card and that this is done in real time.)

process and route the authorization request with additional transaction details to the issuer, and receive an authorization response;  (See at least [0003], wherein a person of ordinary skill in the art would readily understand that the credit card payment transactions that are analyzed require authorization from an issuer of the card and that this is done in real time.  Moreover, the transaction could not have been completed without a successful authorization response such as “approved.”)

responsive to determining that the cardholder and the issuer are registered, input payment transaction data from the authorization request into the one or more ML models to predict whether the payment transaction comprises a recurring payment transaction and if so,  (See at least [0027])

determining a predicted date of a next recurring payment transaction or whether an amount of the next recurring payment transaction has changed; and (See at least [0027])

Thus, it appears that Jumper teaches most of the features of Claim 1.  However,  out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Vienravee is cited for its teachings related to alerting a consumer and/or merchant of the risk of fraud.    
Vienravee is also in the same field of endeavor as the claimed invention and Jumper – the risk of fraud with respect to recurring transactions.  This reference was cited in Applicant’s IDS and should be familiar to Applicant.  The title:  Systems and Methods for Use in Verifying Recurring Transactions to Payment Accounts
The Abstract reads as follows:
“Systems and methods are provided for verifying recurring transactions to payment accounts. One exemplary method includes initially receiving an authorization request for a transaction to a payment account and involving a merchant, where the authorization request includes a recurring payment indicator. The method also generally includes transmitting, by at least one computing device, a verification request to a consumer associated with the payment account, and inhibiting, by the at least one computing device, at least one or authorization or clearing of the transaction until a verification of the transaction, based on a direction from the consumer, is recognized, whereby the consumer is able to verify the transaction before the transaction is cleared.”  (emphasis added) 

Thus, Vienravee relates to a method in which – in real time – a request for a credit or debit transaction is received and the transaction involves a known recurring transactions.  Because of the risk of fraud, an alert is generated.  See Fig. 4 as follows:

    PNG
    media_image2.png
    942
    732
    media_image2.png
    Greyscale



Thus, Vienravee teaches as follows:

initiate an application programming interface (API) call to the issuer with transaction attributes regarding the next recurring payment transaction prior to the predicted date of the next recurring payment transaction so that the issuer can send an alert message directly to the cardholder to enable the cardholder to verify the next recurring payment transaction, to indicate that the next recurring payment transaction is unauthorized or fraudulent, or to advise the cardholder that an account associated with the payment device has insufficient funds to support the next recurring payment.  (See at least Fig. 4 above as well as [0037] and [0050].

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning teachings of Jumper, wherein the dates and other attributes of recurring transactions are predicted, to add the fraud alert teachings of Vienravee.  The motivation to make this modification comes from Jumper.  It teaches, as quoted above, that a consumer can be “warned” of an upcoming payment.  It would greatly enhance the efficiency, security, and accuracy of the system of Jumper to use the consumer alerting system of Vienravee to prevent fraud.  

With regard to Claim 2, Jumper teaches wherein the one or more ML models are used to determine or estimate other attributes about the next recurring payment transaction including: an actual or estimated recurring transaction amount, a reconciled ID or a description of the merchant, issuer contact information, financial recommendations, a merchant score or rating, transaction anomalies, or a combination thereof.  (See at least [0047] quoted above, as well as [0048] regarding various identifiers and other attributes of the recurring transaction.  A “confidence score” is also taught at [0024[.)

With regard to Claim 3, Jumper in view of Vienravee teaches wherein the alert message is generated by the Al platform to include one or more of the other attributes to provide both the issuer and the cardholder with additional intelligence to make a better authorization decision.  (See at least Jumper:  [0047] – [0048] and Vienravee:  [0055].)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning teachings of Jumper, wherein the dates and other attributes of recurring transactions are predicted, to add the fraud alert teachings of Vienravee.  The motivation to make this modification comes from Jumper.  It teaches, as quoted above, that a consumer can be “warned” of an upcoming payment.  It would greatly enhance the efficiency, security, and accuracy of the system of Jumper to use the consumer alerting system of Vienravee to prevent fraud.  

With regard to Claim 4, Jumper  in view of Vienravee teaches wherein the financial recommendations include one or more of a projected balance of the user's account after payment is made, a cash flow analysis based on the current cash flow of the cardholder and the next recurring transaction, a recommendation to transfer funds into the account associated with the payment device, and anonymized statistics of other cardholders with similar recurring transactions.  (See at least Vienravee:  [0055] relating to sufficient funds to complete the transaction.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning teachings of Jumper, wherein the dates and other attributes of recurring transactions are predicted, to add the fraud alert teachings of Vienravee.  The motivation to make this modification comes from Jumper.  It teaches, as quoted above, that a consumer can be “warned” of an upcoming payment.  It would greatly enhance the efficiency, security, and accuracy of the system of Jumper to use the consumer alerting system of Vienravee to prevent fraud.  

With regard to Claim 5, Jumper teaches wherein the transaction anomalies comprise i) a detected change in a transaction amount, ii) when the next recurring transaction occurs after completion of a subscription, or iii) where a new recurring payment is received from an unknown merchant.  (See at least [0006], wherein data is aggregated for a merchant-consumer pair.  Therefore, if a transaction request is received from another merchant, the system would immediately recognize it as potentially fraudulent.)

With regard to Claim 6, Jumper in view of Vienravee teaches wherein the alert message cardholder includes selectable links or icons to response options about the next recurring transaction, the response options including "verify", "deny", "fraudulent" or any combination thereof.  (See at least Fig. 4 above)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning teachings of Jumper, wherein the dates and other attributes of recurring transactions are predicted, to add the fraud alert teachings of Vienravee.  The motivation to make this modification comes from Jumper.  It teaches, as quoted above, that a consumer can be “warned” of an upcoming payment.  It would greatly enhance the efficiency, security, and accuracy of the system of Jumper to use the consumer alerting system of Vienravee to prevent fraud.  

With regard to Claim 7, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 8, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 9, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 10, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 11, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 12, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 13, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  Note that Fig. 4 illustrates a message on the user’s mobile device; thus, it would be clear that this is the preferred form of communication for the user as indicated in the pre-registration process. See [0033].

With regard to Claim 14, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 13 and is obvious for the same reasons as set forth in that claim.  

Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. predicting dates of recurring payments and taking actions in response thereto). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2019/0147448 to Allbright et al.  This reference is relevant to the features of algorithmic analysis of transactions to predict recurring payments.
	U.S. Patent Publication No. 2021/0117952 to Jumper et al..  This reference is relevant to the features of machine learning to predict recurring payments.
	U.S. Patent Publication No. 2021/0406896 to Chauturved.  This reference is relevant to the features of predicting the dates of recurring payments.
	U.S. Patent Publication No. 2020/0118133 to Schmidt et al.  This reference is relevant to the features of consumer input as to potential fraud.
	U.S. Patent Publication No. 2010/0299230 to Patterson et al.  This reference is relevant to the features of consumer alerts.
		
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at 571-270-1836.  Information regarding the status of an application, whether published or unpublished, may be obtained from the “Patent Center” system.  For more information about the Patent Center system, see https://www.uspto.gov/patents/apply/patent-center.  Should you have questions on access to the Patent Center system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

November 4, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3691